Title: To James Madison from John Williams, 3 December 1812
From: Williams, John
To: Madison, James


SirIn camp one mile from Knoxville December 3rd. 1812
Late intelegence shews a want of troops in East Florida to check the hostile savages. A considerable part of the Georgia Militia it is said have refused to afford relief to the troops of the United States Stationed at St. Johns from a fatal exposition of the constitution relative to the militia. And believing from the course of political events that the Government of the United States will shortly wish to occupy the Floridas, I determined to collect some military force and march directly to that Quarter. Upon short notice one hundred & sixty five mounted men convened at this place on Tuesday the first of this month and will march on tomorrow under my command for St. Johns—where it will afford us pleasure to execute the orders of the President. In executing your orders not a man in this corps will entertain constitutional scruples on the subject of boundaries. Accept Sir assurances of my high respect
John Williams
